UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 1 [X]QUARTERLYREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2014 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto 000-53669 Commission File Number EPOXY, INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2518 Anthem Village, Suite 100, Henderson, Nevada (Address of principal executive offices) (Zip Code) 702-350-2449 (Registrant’stelephone number, including area code) NEOHYDRO TECHNOLOGIES CORP (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [ ] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 176,594,122shares of common stock outstanding as of November 19, 2014 (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) 2 Explanatory Note This Amendment No. 1 on Form 10-Q/A (this “Amendment”) of Epoxy Inc. (formerly NeoHydro Technologies Corp.) for the nine month period ended September 30, 2014 is being filed solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S–T. This Amendment No. 1 to the Form 10-Q speaks as of the filing date of the original Form 10-Q (the "Filing date"), does not reflect events that may have occurred subsequent to the Filing Date, and does not modify or update in any way disclosures made in the original Form 10-Q as filed on November 20, 2014. ITEM6. EXHIBITS Incorporated by reference Exhibit Exhibit Description Filed herewith Form Exhibit Filing Date Articles of Incorporation S-1 03/18/08 By-laws as currently in effect S-1 03/18/08 Agency Agreement with Carter, Terry & Company executed August 8, 2014 10-Q 10.1 08/14/2014 Form of Addendum between the Company and certain investors with convertible loans expiring November 27, 2015 10-Q 10.2 11/19/2014 August 22, 2014 letter agreement between the Company and Quarry Bay Equity Inc. 10-Q 10.3 11/19/2014 Form of employment agreement between the Company and David Gasparine 10-Q 10.4 11/19/2014 2014 Stock Option and Award Plan 10-Q 10.5 11/19/2014 Form of Stock Option Agreement 10-Q 10.6 11/19/2014 Form of Stock Award Agreement 10-Q 10.7 11/19/2014 Form of Note - LG Capital Funding LLC 10-Q 11/19/2014 Form of Note - JSJ Investments Inc. 10-Q 11/19/2014 Certification of Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act X Certification of Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act X Certification of Principal Executive and Financial Officer, pursuant to Section 906 of the Sarbanes-Oxley Act X Interactive Data Files X 3 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, there unto duly authorized. EPOXY, INC. (FORMERLY NEOHYRDO TECHNOLOGIES CORP.) Date: May 20, 2015 By: /s/David Gasparine Name: David Gasparine Title: Chief Executive Officer (Principal Executive Officer), Treasurer, (Principal Financial Officer) Secretary, and Director 4
